Case 1:20-cv-00169-TFM-B Document 7 Filed 08/28/20 Page 1 of 2                       PageID #: 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 RANEY SIMMONS,                                   )
                                                  )
        Plaintiff,                                )
                                                  )
 vs.                                              )   CIV. ACT. NO. 1:20-cv-169-TFM-B
                                                  )
 KEVIN HARRELSON, et al.,                         )
                                                  )
        Defendants.                               )

                          MEMORANDUM OPINION AND ORDER

       On July 28, 2020, the Magistrate Judge entered a report and recommendation which

recommends this action be dismissed without prejudice for failure to prosecute and to comply with

the court’s orders. See Doc. 6. No objections were filed.

       Fed. R. Civ. P. 41(b) authorizes dismissal of a complaint for failure to prosecute or failure

to comply with a court order or the federal rules. Gratton v. Great Am. Commc’ns, 178 F.3d 1373,

1374 (11th Cir. 1999). Further, such a dismissal may be done on motion of the defendant or sua

sponte as an inherent power of the court. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333,

1337 (11th Cir. 2005). “[D]ismissal upon disregard of an order, especially where the litigant has

been forewarned, generally is not an abuse of discretion.” Vil v. Perimeter Mortg. Funding Corp.,

715 F. App’x 912, 915 (quoting Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989)). “[E]ven

a non-lawyer should realize the peril to [his] case, when [he] . . . ignores numerous notices” and

fails to comply with court orders. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164, 1169 (5th

Cir. 1980); see also Moon, 863 F.2d at 837 (As a general rule, where a litigant has been forewarned,

dismissal for failure to obey a court order is not an abuse of discretion.). Therefore, the Court

finds it appropriate to exercise its “inherent power” to “dismiss [Plaintiff’s claims] sua sponte for



                                            Page 1 of 2
Case 1:20-cv-00169-TFM-B Document 7 Filed 08/28/20 Page 2 of 2                      PageID #: 26




lack of prosecution.” Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S. Ct. 1386, 8 L. Ed. 2d 734

(1962); see also Betty K Agencies, Ltd., 432 F.3d at 1337 (describing the judicial power to dismiss

sua sponte for failure to comply with court orders).

       Since the filing of his complaint on March 20, 2020, there has been no additional action by

the Plaintiff despite several orders for him to pay the filing fee or a motion to proceed in forma

pauperis. See Docs. 3, 5. Further, Plaintiff failed to advise the Court of his change in address.

       Accordingly, after due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Report and Recommendation of

the Magistrate Judge is ADOPTED and this action is DISMISSED without prejudice for failure

to prosecute and obey the Court’s orders.

       DONE and ORDERED this 28th day of August, 2020.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
